DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2022 and 09/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 16-19, 21 and 24 are improperly dependent. Claims 16-19, 21 and 24 are dependent from claim 26 which is set forth after the previously recited claims. The claims are listed as (New) and as such the applicant is required to write them with proper dependency with the claims depending from a previous claim (a claim previously set forth). 
Claims not specifically addressed are included due to their dependencies.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackel US 2010/0288787 A1, herein after referred to as Jackel.
Regarding claim 26 Jackel discloses a closure (100 closure, Fig. 1) comprising 
a. an upper wall defining an opening (wall above 280 and opening above 240, Fig. 1); 
b. a cylindrical snap-on pipe (220 snap-on pipe, Fig. 1) depending from the upper wall and extending axially to a bottom end having a rim,
 c. the cylindrical snap-on pipe (220) including at least one resistance recess (240 recess, Fig. 1) at the bottom end thereof;
 d. the cylindrical snap-on pipe (220) further including at least one thread (222 threaded segments, Figs. 1 and 2) on an inner wall thereof; 
e. the cylindrical snap-on pipe (220) defining opposing first and second walls (250 and 260, Fig. 1) of the resistance recess; and
f. the bottom end of the cylindrical snap-on pipe (220) being shaped to include a guidance recess (groove opposite the resistance groove as the closure has two recesses only one is shown in Fig. 1, paragraph [0052] lines 1-2) for lowering the cylindrical snap-on pipe thread relative to a container neck (when top is twisted it will be lowered down the forcing element and thus down the thread relative to the container neck), the guidance recess including in the closure opening direction a first wall with an upwardly extending gradient relative to the bottom end and a second wall having a downwardly extending gradient toward the bottom end the downward gradient of the guidance recess, and resultant relative upward motion of the closure consistent with gradients of threads on the container neck and skirt providing guidance and permitting turning of the closure in the unscrewing/opening direction (paragraph [0065] lines 10-14, the downwardly extending gradient is consistent with the gradient of the threads as they are compatible with each other and designed to be used together).
Regarding claim 16 Jackel discloses the closure according to claim 26 and further discloses a closing cover (400 cover, Fig. 1) for closing the opening, the closing cover being hingedly (300 hinge, Fig. 1) attached to a closure base (200 closure body) of the closure.
Regarding claim 17 Jackel discloses the closure according to claim 26 and further discloses wherein upon contact of the forcing element with the first guidance recess wall the cylindrical snap-on pipe thread and the container thread engage (paragraph [0065] lines 4-14).
Regarding claim 18 Jackel discloses the closure according to claim 26 and further discloses wherein the second resistance wall (260) includes the smaller gradient and the smaller gradient of the second resistance recess wall is from 10 degrees less to 10 degrees more than a gradient of a side wall of the forcing element of the container which faces the second resistance recess wall (260) during unscrewing the closure (the second resistance wall will be similar or complementary to the forcing element so it will have an angle between less than or more than 10 degrees of the slope of the forcing element, paragraph [0021] lines 5-6), 
and the smaller gradient of the second resistance wall (260) and the side wall of the forcing element facing said second resistance wall having gradients of between 30 and 85 degrees (shown as 45 degrees, paragraph [0019], lines 3-5).
Regarding claim 19 Jackel discloses a container comprising a combined closure (100) and bottle (600 spout, Fig. 3 container not shown, paragraph [0056] line 1), which includes the closure of claim 26 and a bottle having a bottle neck (610 neck area, Fig. 3) and at least one forcing element (640 forcing device, Fig. 3) 
the bottle neck (610) having threads (622 threaded segments, Fig. 3), 
the at least one bottle forcing element (640) being adapted to be at least partly received within the resistance recess of the closure cylindrical snap-on pipe when the closure is closed (Fig. 6).
Regarding claim 20 Jackel discloses the closure according to claim 19 and further discloses wherein upon contact of the forcing element with the first guidance recess wall the cylindrical snap-on pipe thread and the bottle thread engage (paragraph [0065] lines 4-14).
Regarding claim 24 Jackel discloses the closure according to claim 26 and further discloses wherein the first guidance recess wall (250) has a gradient of from 90 to 135 degrees (paragraph [0019] line 6, and paragraph [0020] lines 1-3, paragraph [0021] line 6-7).
Regarding claim 25 Jackel discloses the closure according to claim 19 and further discloses wherein the second resistance wall (260) includes the smaller gradient and the smaller gradient of the second resistance recess wall is from 10 degrees less to 10 degrees more than a gradient of a side wall of the forcing element of the container which faces the second resistance recess wall (260) during unscrewing the closure (the second resistance wall will be similar or complementary to the forcing element so it will have an angle between less than or more than 10 degrees of the slope of the forcing element, paragraph [0021] lines 5-6), 
and the smaller gradient of the second resistance wall (260) and the side wall of the forcing element facing said second resistance wall having gradients of between 30 and 85 degrees (shown as 45 degrees, paragraph [0019], lines 3-5).
Regarding claim 27 Jackel discloses the closure according to claim 26 and further discloses wherein the first and second resistance recess walls (250 and 260, Fig. 1) having gradients wherein the gradient of one of the first and second resistance recess walls is smaller at least at one point than the gradient on the other of the first and second recess sides at a point lying at the same axial height (Figs. 1 and 6); the resistance recess wall with a higher gradient for contacting a forcing element having forward and top walls and resisting turning of the closure in one direction and the opposite resistance recess wall having a gentler gradient such that when the closure is turned in the opposite, or opening/unscrewing/closure removal direction, contact between the gentler gradient of the opposite wall of the resistance recess and the forcing element forces the closure axially upwardly relative to a container neck (paragraph [0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jackel.
Regarding claim 21 Jackel discloses the closure according to claim 26. Jackel discloses substantially all the limitations of the claim(s) except for the distance between the resistance recess and the guidance recess in the unscrewing direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance of at least 2mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.
Regarding claim 22 Jackel as modified discloses the closure according to claim 21. Jackel discloses substantially all the limitations of the claim(s) except for the distance between the resistance recess and the guidance recess in the unscrewing direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between 2mm and 5mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.
Regarding claim 23 Jackel as modified discloses the closure according to claim 22. Jackel discloses substantially all the limitations of the claim(s) except for the distance between the resistance recess and the guidance recess in the unscrewing direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between 2mm and 4mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735